                     Case 1:19-cv-00803-GLS Document 20 Filed 06/23/20 Page 1 of 5
                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
                                              (SOUTHERN DIVISION)
         CHAMBERS OF                                                                                      6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                                           GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                                               (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                                              (301) 344-8434 FAX




                                                                       June 23, 2020

         Theodore A. Melanson, Esq.                                    Cassia W. Parson, Esq.
         Mignini, Raab & Demuth, LLP                                   Special Assistant United States Attorney
         606 Baltimore Ave., Suite 101                                 Social Security Administration
         Towson, MD 21204                                              6401 Security Blvd, Rm 617
                                                                       Baltimore, MD 21235-6401

                  Subject:     Keith B. v. Saul 1
                               Civil No.: 1:19-cv-00803-GLS

         Dear Counsel:

                 Pending before this Court are cross-Motions for Summary Judgment. (ECF Nos. 15, 18).
         The Court must uphold the Social Security Administration (“SSA”)’s decision if it is supported by
         substantial evidence and if the Agency employed proper legal standards. See 42 U.S.C. §§ 405(g),
         1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The substantial evidence
         rule “consists of more than a mere scintilla of evidence but may be somewhat less than a
         preponderance.” Craig, 76 F.3d at 589. This Court shall not “re-weigh conflicting evidence, make
         credibility determinations, or substitute [its] judgment” for that of the SSA. Id. Upon review of
         the pleadings and the record, the Court finds that no hearing is necessary. Local Rule (“L.R.”)
         105.6. For the reasons set forth below, both Motions are DENIED and the SSA’s judgment is
         REMANDED for further consideration.

         I.       BACKGROUND

                 Plaintiff filed a Title II Application for Disability Insurance Benefits on August 22, 2013,
         alleging that disability began July 1, 2010. (Tr. 22). This claim was initially denied on November
         7, 2013, and upon reconsideration, denied again on February 5, 2014. (Id.). Plaintiff’s request for
         a hearing was granted and the hearing was conducted on March 24, 2015, by an Administrative
         Law Judge (“ALJ”). (Id.). On April 24, 2015, the ALJ found that Plaintiff was not disabled under
         Sections 216(i) and 223(d) of the Social Security Act. (Tr. 30). On September 23, 2015, the
         Appeals Council denied Plaintiff’s request for review, and the ALJ’s decision became the final
         and reviewable decision of the SSA. (Tr. 1-6).



         1
          Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
         R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any
         change in the person occupying the office of Commissioner of Social Security).
          Case 1:19-cv-00803-GLS Document 20 Filed 06/23/20 Page 2 of 5
Keith B. v. Saul
GLS-19-00803
June 23, 2020
       Plaintiff filed an action for judicial review in the U.S. District Court for the District of
Maryland. (Tr. 698-706). On August 10, 2016, the Honorable J. Frederick Motz adopted the
Honorable Stephanie Gallagher’s recommendation to reverse the ALJ’s decision due to inadequate
analysis and remand the case for further proceedings. (Tr. 698). On March 27, 2018, Plaintiff
appeared before the ALJ for further proceedings. (Tr. 649-685). On May 2, 2018, the ALJ issued
her second decision, in which she again found that Plaintiff was not disabled (Tr. 626-638) The
Appeals Council affirmed that decision on January 16, 2019. (Tr. 611-616). Thus, the ALJ’s
second decision became the final and reviewable decision of the SSA. (Tr. 613-614).

II.    ANALYSIS TO BE PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

         The Social Security Act defines disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is deemed to have a disability
if his “physical or mental impairment or impairments are of such severity that he is not only unable
to do his previous work but cannot, considering his age, education, and work experience, engage
in any other kind of substantial gainful work . . . which exists in significant numbers in the region
where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).

        To determine whether a person has a disability, the ALJ engages in the five-step sequential
evaluation process set forth in 20 C.F.R. §§ 415.1520(a)(4)(i)-(v); 416.920. See e.g., Bowen v.
Yuckert, 482 U.S. 137, 140-42 (1987); Mascio v. Colvin, 780 F.3d 632, 634-35 (4th Cir. 2015).
The steps used by the ALJ are as follows: step one, assesses whether a claimant had engaged in
substantial gainful activity since the alleged disability onset date; step two, determine whether a
claimant’s impairments meet the severity and durations requirements found in the regulations; step
three, ascertain whether a claimant’s medical impairment meets or equals an impairment listed in
the regulations (“the Listings”). If the first three steps are not conclusive, the ALJ assesses the
claimant’s residual function capacity(“RFC”), i.e., the most the claimant could do despite his or
her limitations, through consideration of claimant’s “‘medically determinable impairments of
which [the ALJ is] aware’, including those not labeled severe at step two.” Mascio, 780 F.3d at
635 (quoting 20 C.F.R. § 416.945(a)). At step four, the ALJ analyzes whether a claimant could
perform past work, given the limitations caused by his or her impairments; and at step five, the
ALJ analyzes whether a claimant could perform any work. At steps one through four, it is the
claimant’s burden to show that he or she is disabled. See Monroe v. Colvin, 826 F.3d 176, 179-80
(4th Cir. 2016). If the ALJ’s evaluation moves to step five, the burden then shifts to the SSA to
prove that a claimant has the ability to perform work and, therefore, is not disabled. Id. at 180.

       Here, the ALJ found that Plaintiff suffered the following severe impairments: major
depressive disorder, bipolar disorder, learning disorder and left forearm status post fracture. (Tr.
628). Despite these impairments, the ALJ determined that Plaintiff retained the RFC to:

       perform medium work as defined in 20 CFR 416.967(c) except he cannot climb
       ladders, ropes or scaffolds. He needs to avoid concentrated exposure to humidity
       and wetness. He is limited to simple, routine tasks. Time off task can be

                                                 2
          Case 1:19-cv-00803-GLS Document 20 Filed 06/23/20 Page 3 of 5
Keith B. v. Saul
GLS-19-00803
June 23, 2020
       accommodated by normal breaks. He cannot engage in production pace work. He
       can have occasional interaction with supervisors, coworkers, and the public. He can
       have few changes in the routine work setting and simple work-related decisions.
       (Tr. 632).

        At the hearing before the ALJ, a vocational expert (“VE”) testified about whether a
hypothetical person with non-exertional limitations like Plaintiff’s could perform Plaintiff’s prior
work. (Tr. 680-681). That hypothetical contained the Plaintiff’s RFC assessment. (Tr. 681). The
VE stated that “no,” that hypothetical person could not perform that work. (Tr. 681). Next, the ALJ
asked the VE whether a hypothetical person with the same limitations as the Plaintiff could
perform other work existing in significant numbers in the national economy. (Tr. 681-682). The
VE opined that the person--in effect, Plaintiff--could perform other work, e.g., as a packer
(agricultural producer), hand packager, and a waxer. (Tr. 682). Therefore, the ALJ found that the
Plaintiff was not disabled. (Tr. 637-638).

III.   DISCUSSION

        On appeal to this Court, Plaintiff advances the following two arguments: (1) that the ALJ’s
step five conclusion was not supported by substantial evidence because the hypothetical posed to
the VE did not include a definition of the phrase “production pace work;” and (2) that the ALJ
failed to properly evaluate whether Plaintiff’s impairments meet or medically equal Listing 12.05.
(ECF No. 15-1, pp. 9-24) The SSA counters that both arguments raised by Plaintiff lack merit.
(ECF No. 18-1, pp. 5-21). For the reasons explained below, the Court agrees with the Plaintiff.
Thus, I grant remand under sentence four of 42 U.S.C. § 405(g).

        When assessing a claimant’s RFC, the law requires an ALJ to consider all of the claimant’s
medically determinable impairments, including any medically determinable impairments that are
not “severe.” 20 C.F.R. § 416.925(a)(2). The ALJ considers any inconsistencies in the evidence
and the extent to which there are any conflicts between a claimant’s statements and the rest of the
evidence. 20 C.F.R. § 404.1529(c)(4). An ALJ will determine if a claimant’s symptoms will
diminish his or her capacity for basic work activities, subject to them being consistent with the
objective medical evidence and other evidence. Id. An ALJ’s RFC determination should include
a “narrative discussion describing how the evidence supports each conclusion citing specific
medical facts . . . and nonmedical evidence.” Social Security Ruling (“SSR”) 96–8p, 1996 WL
374184, at *7 (July 2, 1996). The Fourth Circuit has held that a “proper RFC analysis has three
components: (1) evidence; (2) logical explanation, and (3) conclusion. Thomas v. Berryhill, 916
F.3d 307, 312 (4th Cir. 2019). See also Petry v. Comm’r, Soc. Sec. Admin., No. 16-464, 2017 WL
680379, at *2 (D. Md. Feb. 21, 2017) (ALJ should build “an accurate and logical bridge from the
evidence to his conclusion”).

       As to his successful argument, Plaintiff argues that “production pace work” is not defined
by Social Security Regulations nor the Dictionary of Occupational Titles, and is not a phrase that
has a common meaning. Thus, the absence of a definition led the VE to consider a flawed
hypothetical and to reach an erroneous conclusion. In support of his argument, Plaintiff relies on
Thomas v. Berryhill, supra. Defendant raises several counter-arguments. First, Defendant

                                                 3
          Case 1:19-cv-00803-GLS Document 20 Filed 06/23/20 Page 4 of 5
Keith B. v. Saul
GLS-19-00803
June 23, 2020
maintains that the VE did not express any confusion about the ALJ’s hypothetical. Second,
Plaintiff and his counsel did not object or express any confusion about the definition of
“production pace work.” Third, Plaintiff’s reliance on Thomas v. Berryhill is misplaced because
the issues in this case are distinguishable from those raised in Thomas. Finally, Defendant contends
that the instant case is subject to a harmless error analysis. (ECF No. 18-1, pp. 5-11).

       In Thomas v. Berryhill, the ALJ denied the claimant’s application for SSI. The claimant
argued, inter alia, that the ALJ erred in evaluating claimant’s RFC. Thomas, supra, at 311. The
Fourth Circuit found that there were several missteps in the ALJ’s RFC evaluation. Of particular
relevance here, is the Fourth Circuit’s holding that the ALJ’s failure to define “production rate or
demand pace” made the ALJ’s RFC assessment flawed, because without such a definition, the
appellate court could not meaningfully review the ALJ’s decision. Id. at 311-12.

        In this case, even though the Plaintiff casts the issue as one involving a flawed hypothetical
to the VE instead of a defect in the RFC assessment, the issue of the lack of a definition of the
phrase is still problematic because the hypothetical contained the ALJ’s RFC assessment of
Plaintiff. Plaintiff correctly identified that the ALJ presented the VE with a hypothetical with the
phrase “no production pace work,” yet failed to define this phrase. (Tr. 681).

        I find that this phrase is analogous to the phrase “production rate or demand pace” that the
Fourth Circuit found problematic in Thomas: I do not know what the phrase means, so I cannot
determine what pace the ALJ is saying Plaintiff can work. Is it a fast pace, a slow pace? A medium
pace? Accordingly, remand is warranted so that the ALJ can clarify both her RFC assessment and
the related hypothetical posed to the VE, such that one can infer that substantial evidence exists to
support the ALJ’s ultimate finding on non-disability. See Nora P. v. Comm’r Soc. Sec., Civil No.
SAG 18-1604, 2019 U.S. Dist. LEXIS 68383, at *5 (D. Md. Apr. 23, 2019)(remand warranted
where RFC and related hypothetical failed to define “no fast pace or strict production
requirements”).

        Defendant maintains that, assuming that the ALJ erred, such error is harmless. Defendant
relies on Crocetti v. Comm’r Soc. Sec., Civil No. SAG-17-1122, 2018 U.S. Dist. LEXIS 95697 (D.
Md. June 6, 2018). This case is distinguishable from Crocetti. In Crocetti, claimant argued that the
ALJ’s hypothetical was deficient because he failed to define the term “production rate pace.” The
Crocetti court found the phrase to be a “subject to a common understanding.” In addition, the
Crocetti court noted that there was “no precedent, binding or otherwise, [that required] an
additional definition to be presented in order for a phrase to be understandable to the VE.”
Therefore, the Court held that even if the failure to define “production rate pace” constituted error,
it was harmless and remand was not warranted. 2018 U.S. Dist. LEXIS 95697, at *4-5. Crocetti is
unpersuasive because it predated Thomas and Nora P., which hold that the ALJ must define
phrases that are not defined by common meaning, regulation, or the DOT.

        In addition, Defendant argues that even if the term “production pace work” was further
defined it would not affect the occupations suggested by the VE because the jobs do not involve
work that requires production-type work. (ECF No. 18, p. 9). Defendant relies on the following
cases: Burton v. Comm’r, Civil No. SAG-15,3947, 2017 WL 532276, at *3 (D. Md. Feb. 9, 2017);

                                                  4
          Case 1:19-cv-00803-GLS Document 20 Filed 06/23/20 Page 5 of 5
Keith B. v. Saul
GLS-19-00803
June 23, 2020
Chase v. Comm’r, Civil No. SAG-14-2961, 2016 WL 199410, at *3 (D. Md. Jan. 15, 2016); and
Camden v. Colvin, No. SKG-13-1553, 2014 WL 2964992, at *2 (D. Md. June 26, 2014). As
Although these cases describe work that requires pacing work, similarly, all three cases predate
Thomas, supra, which is binding authority. Therefore, without a definition of “production pace
work,” this Court is unable to conclude that the RFC limitation was harmless. See Marion J. v.
Comm’r., Soc. Sec. Admin., Civil No. SAG-18-2047, 2019 WL 2290496, at *2 (D. Md. May 29,
2019). Accordingly, remand is warranted.

        Because the case is being remanded on other grounds, I decline to address Plaintiff’s
remaining arguments. I express no opinion as to whether the ALJ’s ultimate conclusion that
Plaintiff is not entitled to benefits is correct.

IV.    CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 15),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 18), is DENIED. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further analysis consistent with this opinion.
The clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.


                                                     Sincerely,


                                                                   /s/
                                                     The Honorable Gina L. Simms
                                                     United States Magistrate Judge




                                                5
